Citation Nr: 0904793	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  08-33 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for degenerative disc 
disease, L2-3 (claimed as a lower back disorder), including 
as secondary to service-connected history of chondromalacia 
patella with mild degenerative joint disease changes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from June 1974 to June 1976.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

The Veteran claims entitlement to service connection for left 
knee and low back disorders.  Additional action is necessary 
before the Board decides these claims.

In a written statement received at the Board in January 2009, 
sent in response to the Board's scheduling of a hearing in 
Washington, D.C., the veteran's representative indicates that 
the Veteran prefers a video conference hearing.  He asks the 
Board to cancel the scheduled hearing and transfer the 
veteran's claims file to the RO.  Based on this request, this 
case is REMANDED for the following action:

Afford the Veteran a videoconference 
hearing before the Board as soon as 
possible.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration. By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claims being remanded.  No action is 
required of the Veteran unless he receives further notice. He 
does, however, have the right to submit additional evidence 
and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




